Citation Nr: 1740263	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-04 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar stenosis.

2.  Entitlement to a disability rating in excess of 20 percent for right lower extremity lumbar radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent for left lower extremity sensorimotor radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1962 to November 1972.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before a Veterans' Law Judge (VLJ) in March 2016.  A transcript of that proceeding has been associated with the claims file.  In July 2017 the Board sent the Veteran a letter to notify him that the VLJ who conducted the March 2016 hearing is no longer at the Board.  In an August 2017 response, the Veteran indicated he did not wish to attend a new hearing; as such no new hearing will be provided.

In a March 2017 rating decision, the RO granted increased ratings for the Veteran's back and radiculopathy disabilities.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran has not indicated nor does the record reflect that the Veteran is unemployable due to his service-connected disabilities.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence does not show the presence of ankylosis of the thoracolumbar spine, and the probative evidence of record is against a finding of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.  

2.  For the entire period on appeal, the evidence shows that the Veteran's right lower extremity lumbar radiculopathy was characterized as moderate impairment of the sciatic nerve; moderately severe incomplete paralysis was not shown.

3.  For the entire period on appeal, the evidence shows that the Veteran's left lower extremity sensorimotor radiculopathy was characterized as moderate impairment of the sciatic nerve; moderately severe incomplete paralysis was not shown.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, entitlement to a rating in excess of 40 percent for lumbar stenosis is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  For the entire period on appeal, entitlement to a rating in excess of 20 percent for right lower extremity lumbar radiculopathy is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Codes 8520, 8523, 8526 (2016).

3.  For the entire period on appeal, entitlement to a rating in excess of 20 percent for left lower extremity sensorimotor radiculopathy is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520, 8523, 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran filed his claim as a fully developed claim (FDC) in September 2011 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  The Veteran's signature on the September 2011 VA Form 21-526EZ indicates that he has received all essential notice required by the VCAA.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and VA treatment records have been obtained, and the Veteran has been afforded VA examinations for his claimed disabilities.

Additionally, the actions requested in the prior remands have been undertaken to the extent possible.  The Veteran was afforded VA examinations in June 2016 and January 2017, and was provided the opportunity to submit additional evidence relevant to his claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Lumbar Stenosis

The Veteran's lumbar stenosis is rated 40 percent from September 2011, under Diagnostic Code 5237.  The Veteran seeks a higher rating.

Under the pertinent provisions of the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:


Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2016).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

The Board has reviewed the entirety of the medical evidence of record, including the pertinent VA examination reports dated in October 2011, June 2016, and January 2017, as well as the private medical evidence submitted by the Veteran.  None of the aforementioned evidence indicates that the Veteran has ankylosis of the lumbar spine; on the contrary, the evidence shows the Veteran has maintained range of motion in his spine throughout the appeal period.  As such, a rating in excess of 40 percent under the General Rating Formula is not warranted.

Based on the Veteran's statements and the medical evidence of record, the Board considered whether the Veteran may be entitled to a higher rating under Diagnostic Code 5243, which pertains to intervertebral disc syndrome (IVDS).  See March 2016 Hearing Transcript, pp. 4, 9.  Diagnostic Code 5243 provides that a 60 percent rating is warranted where the Veteran has incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  Note (1) to Diagnostic Code 5243 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The October 2011 VA examination report indicated that the Veteran did not have IVDS.  The March 2016 Disability Benefits Questionnaire (DBQ) completed by Dr. M. B. provided conflicting information, indicating that the Veteran had IVDS, had not experienced incapacitating episodes in the past 12 months, and that the total duration of the incapacitating episodes was at least 6 weeks.  Given the internal inconsistency of Dr. M. B.'s report and the absence of any reference to any incapacitating episodes in the DBQ's accompanying notes, the Board affords the March 2016 IVDS findings limited probative value.

This conclusion is bolstered by the findings of the June 2016 and January 2017 examination reports, which indicated a diagnosis of IVDS but stated the Veteran had not experienced incapacitating episodes within the past 12 months.  Although the Veteran testified that he felt like he had incapacitating episodes during which he felt like he had to lay down a while, the evidence of record does not show that the Veteran has required physician prescribed bed rest.  See March 2016 Hearing Transcript, pp. 4, 9.  Thus, a rating under Diagnostic Code 5243 is not warranted.

The Board also considered whether separate ratings were warranted for any associated objective neurological abnormalities, other than the Veteran's radiculopathies.  Notably, the October 2011 VA examination report indicated that the Veteran had some bladder retention managed by prostate medications.  However, the examiner later indicated the Veteran had no neurological defects resulting from his low back disability.  

Additionally, the March 2016 note from Dr. M. B. noted the Veteran's reports of having leakage of bowel contents and staining of underwear, inability to completely empty bladder, and impotence.  However, Dr. M. B. did not associate these reported symptoms with the Veteran's low back disability, and on the March 2016 DBQ he completed, Dr. M. B. reported that the Veteran did not have any other objective neurological abnormalities associated with his lumbar stenosis.  Moreover, the June 2016 VA examination report and the January 2017 VA examination report also indicated the Veteran did not have any other objective neurological abnormalities associated with his low back disability.  Thus, separate ratings for the aforementioned symptoms are not warranted.  

In sum, a rating in excess of 40 percent for lumbar stenosis is not warranted at any time.

Right Lower Extremity Lumbar Radiculopathy

The Veteran's right lower extremity radiculopathy is rated 20 percent disabling under Diagnostic Code 8523, which pertains to the anterior tibial nerve.  38 C.F.R. § 4.124a (2016).  However, the Board observes that the medical evidence at different times has indicated the affected nerve in the Veteran's right lower extremity was the sciatic nerve and femoral nerve; thus the Board will consider these criteria as well in evaluating the Veteran's disability.

Under Diagnostic Code 8520, relating to paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

Under Diagnostic Code 8523, relating to paralysis of the anterior tibial nerve, a 20 percent rating is warranted for severe incomplete paralysis, and a 30 percent rating is warranted for complete paralysis with dorsal flexion of the foot lost.

Under Diagnostic Code 8256, relating to paralysis of the femoral nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 40 percent rating is warranted for complete paralysis of the nerve with paralysis of quadriceps extensor muscles.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2016).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The March 2016 DBQ completed by Dr. M. B. indicated the Veteran had incomplete paralysis of the femoral nerve, which was of moderate severity.  Symptoms were moderate constant, intermittent, and dull pain; moderate paresthesias and / or dysthesias; and moderate numbness.

The Veteran's June 2016 VA back examination report indicated the Veteran had moderate radiculopathy of the right lower extremity affecting the femoral nerve, with symptoms of moderate intermittent pain, moderate paresthesias and / or dysesthesias, and mild numbness.  The June 2016 VA peripheral nerve examination report indicated the Veteran had moderate incomplete paralysis of the anterior tibial nerve, with symptoms of moderate intermittent pain, moderate paresthesias and / or dysesthesias, and mild numbness.  

According to the January 2017 VA back examination report the Veteran had mild to moderate radiculopathy affecting the sciatic nerve, with symptoms of weakness and intermittent dull pain in the right ankle.  The January 2017 VA peripheral nerve examination report stated the Veteran's radiculopathy symptoms were most consistent with incomplete paralysis of the sciatic nerve, moderate in severity.

The foregoing evidence indicates that the Veteran's right lower extremity radiculopathy has not been determined to be of greater than moderate severity at any point during the pendency of the appeal.  Nor has the Veteran been shown to have complete paralysis of the sciatic, anterior tibial, or femoral nerves.  

Each examiner has indicated that only one nerve is affected by the disability, either the sciatic nerve, the anterior tibial nerve, or the femoral nerve.  The Board has opted to rate the Veteran's right lower extremity radiculopathy under Diagnostic Code 8520, as the criteria allows for higher possible ratings than what is permitted under Diagnostic Code 8523.  As only one nerve is implicated with respect to the right lower extremity radiculopathy, assigning an additional, separate rating under Diagnostic Code 8523 or 8526 would constitute pyramiding and would therefore be impermissible.  38 C.F.R. § 4.14 (2016) (noting that the rating of the same disability under various diagnoses is to be avoided).

Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 8520.  

Left Lower Extremity Sensorimotor Radiculopathy

The Veteran's left lower extremity radiculopathy is rated 20 percent disabling under Diagnostic Code 8520, which pertains to the sciatic nerve.  38 C.F.R. § 4.124a (2016).  However, the Board observes that the medical evidence at different times has indicated the affected nerve in the Veteran's left lower extremity was the anterior tibial nerve and femoral nerve; thus the Board will consider these criteria as well in evaluating the Veteran's disability.

The March 2011 VA examination report indicated the Veteran had mild incomplete paralysis of the sciatic nerve.  Symptoms were mild numbness, weak left gastrocnemius muscle, and difficulty standing on left toes.

The March 2016 DBQ completed by Dr. M. B. indicated the Veteran had incomplete paralysis of the femoral nerve, which was of mild severity.  Symptoms were moderate constant, intermittent, and dull pain; moderate paresthesias and / or dysesthesias; and moderate numbness.

The Veteran's June 2016 VA back examination report indicated the Veteran had mild radiculopathy of the left lower extremity affecting the femoral nerve, with symptoms of moderate intermittent pain, mild paresthesias and / or dysesthesias, and mild numbness.  The June 2016 VA peripheral nerve examination report indicated the Veteran had mild incomplete paralysis of the anterior tibial nerve, with symptoms of moderate intermittent pain, mild paresthesias and / or dysesthesias, and mild numbness.  

According to the January 2017 VA back examination report the Veteran had mild to moderate radiculopathy affecting the femoral nerve, with symptoms of weakness and intermittent dull pain to the left knee.  The January 2017 VA peripheral nerve examination report stated the Veteran's radiculopathy symptoms were most consistent with incomplete paralysis of the femoral nerve, moderate in severity.

The foregoing evidence indicates that the Veteran's left lower extremity radiculopathy has not been determined to be of greater than moderate severity at any point during the pendency of the appeal.  Nor has the Veteran been shown to have complete paralysis of the sciatic, anterior tibial, or femoral nerves.  

Each examiner has indicated that only one nerve is affected by the disability, either the sciatic nerve, the anterior tibial nerve, or the femoral nerve.  The Board has opted to continue to rate the Veteran's left lower extremity radiculopathy under Diagnostic Code 8520.  As only one nerve is implicated with respect to the left lower extremity radiculopathy, assigning an additional, separate rating under Diagnostic Code 8523 or 8526 would constitute pyramiding and would therefore be impermissible.  38 C.F.R. § 4.14 (2014) (noting that the rating of the same disability under various diagnoses is to be avoided).

Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 8520.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 40 percent for lumbar stenosis is denied.

Entitlement to a disability rating in excess of 20 percent for right lower extremity lumbar radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent for left lower extremity sensorimotor radiculopathy is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


